820 F.2d 1224
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Benjamin CARPENTER, Plaintiff-Appellant,v.P.V. TANEDO, M.D., Defendant-Appellee.
No. 87-3028.
United States Court of Appeals, Sixth Circuit.
June 17, 1987.

Before KENNEDY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
This pro se Ohio state prisoner appeals the district court's sua sponte dismissal of his 42 U.S.C. Sec. 1983 complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  In his complaint, the plaintiff alleged that he received inadequate medical care resulting in a violation of his constitutional rights.  On appeal, he claimed that the district court should have notified him of the pending dismissal to allow him an opportunity to amend his complaint.


3
Upon review, we conclude that the dismissal was proper.  It is clear from the plaintiff's complaint that he was examined and treated by the defendant, the prison physician, on several occasions.  In addition, the prison inspector arranged to have him examined by a different physician.  It will be impossible for the plaintiff to show that he was the victim of deliberate indifference to a serious medical need as required by Estelle v. Gamble, 429 U.S. 97, 106 (1976).  Therefore, his complaint is frivolous.


4
Since the district court correctly determined that the complaint was frivolous, it was properly dismissed pursuant to 28 U.S.C. section 1915(d), without prior notice to the plaintiff.   See Harris v. Johnson, 784 F.2d 222, 223 (6th Cir.1986).


5
Accordingly, the district court's order of dismissal is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.